Citation Nr: 1448266	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  14-03 126	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1955 to September 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  This matter has been previously remanded by the Board in March 2014.  

The issue of entitlement to service connection for hearing loss has been granted in full by an August 2014 rating decision.   


FINDING OF FACT

On September 5, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has submitted a letter stating that he approves of the August 2014 decision granting service connection for hearing loss and denying service connection for tinnitus.  The Veteran denied tinnitus in his March 2014 VA examination.  The Veteran also denied tinnitus in a September 2008 VA treatment note, and denied ringing in his ears in VA treatment notes dated in May 2010, May 2011, and January 2012.  In light of the Veteran's consistent denial of tinnitus, the Board finds that it is reasonable to construe the September 2014 letter expressing approval of the August 2014 rating decision, which in part denied service connection for tinnitus, as a withdrawal of the tinnitus claim.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for entitlement to service connection for tinnitus is dismissed.




		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


